The opinion of the court was delivered by
Scott, J.
This was a proceeding in mandamus brought by the relators, as members of the board of directors of School District No. 1 of Jefferson county, against the respondent, the third director, to compel him to sign warrants ordered issued by said board in payment of the salaries of certain teachers who *83are not parties to this proceeding. The warrants had been signed by the relators. The superior court granted the alternative writ; return was made thereto, and upon the hearing the court ordered the same dissolved, and the relators have appealed.
It does not appear what reason or ground induced the court to find in favor of the respondent, and it is not material if there is any good reason why the final writ should not have issued. The respondent contends that the relators have no interest in the matter in controversy, and consequently had no right to institute the proceedings. In our opinion, this position is well taken. Such proceedings can only be brought by parties in interest. See 14 Am. & Eng. Enc. Law, p. 218, and cases cited. The action was merely to enforce a private demand, and the interested parties would be the ones who held the claims and to whom the warrants should have been issued. The relators had no such interest in the matter as would authorize them to invoke the aid of the court.
Affirmed.
Hoyt, C. J., and Anders, Dunbar and Gordon, JJ., concur.